DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that uses the word “means” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for receiving a sequence of symbols to be transmitted over a three-wire bus in a plurality of transmission symbol interval” and “means for transmitting symbols over the three-wire bus” in claim 25,
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-24 are rejected under 35 U.S.C. 101 because the claims fail to fall within a statutory category of invention.  They are directed to a computer readable information recording medium “processor-readable storage medium” , which is broadly interpreted here being covering forms of transitory propagating signals  per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent ,  (see MPEP 2111.01).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al (2005/0068082).
-Regarding claim 1, Nguyen et al  teaches a transmitter (see figure 13) comprising: 

a pattern detector comprising 3 detectors (1301)s respectively associated with the 3 sub-symbols, each detector configured to receive a sequence of symbols (D1, D2, D3)s to be transmitted over the three-wire bus in a plurality of transmission symbol intervals (“bus cycles”, [0003]), (see [0077]); and 
a selection circuit (comprising 3 selectors (1302)s respectively associated with the 3 sub-symbols), responsive to a select signal (comprising 3 clock select signals (1316)s) provided by the pattern detector and configurable to select between a delayed version of a current symbol (to be outputted at three D-gates (1323, 1303, 1343) and clocked by a late clock (LATE CLOCK)) and an undelayed version of a current symbol (to be outputted at the three D-gates  and clocked by a nominal clock (NOMINAL CLOCK))) taken from the sequence of symbols to drive the input of the driver circuit during a corresponding transmission symbol interval, wherein for a combination of the current symbol with an immediately preceding symbol, the select signal selects the undelayed version of the current symbol when polarities of sub-symbols at a transition between the current symbol and the immediately preceding symbol of the combination cause the pattern detector to indicate no pattern match, a pattern match being indicated when one sub-symbol (D2) makes a transition of a polarity the same as, or opposite from, the other sub-symbols (D1, D3), and wherein the select signal selects the delayed version of the current symbol when polarities of sub-symbols at a transition between the current symbol and an immediately preceding symbol of the combination cause the pattern detector to 
-Regarding claim 2, as for claim 1, in Nguyen et al,  resultedly , signaling state of each wire of the three-wire bus is correspondingly defined by the polarity of respective sub-symbol (D1, D2 or D3) of the current symbol driving on the wire, (see figure 13).
Further, Nguyen et al  teaches the transmitter, structurally as claimed.
Note that the clause “ wherein early detection of a transition at a receiver is expected to occur when signaling state of each wire of the three-wire bus defined by the current symbol is different from signaling state of a corresponding wire defined by the immediately preceding symbol”, recited in the claim, is not given here any patentable weight over Nguyen et al because the clause merely states an application/result of a certain receiver “receiver” and does not further structurally  limit the claimed “transmitter” that Nguyen et al  anticipated.
-Regarding claim 3, as for claim 1, Nguyen et al  teaches the transmitter, structurally as claimed.
Note that the clause “wherein a duration of a received symbol interval in which the current symbol is received at a receiver is expected to be less than a duration of a transmission symbol interval in which the current symbol is transmitted when the immediately preceding symbol is followed in transmission by the undelayed version of the current symbol” , recited in the claim, is not given here any patentable weight over Nguyen et al because the clause merely states an application/result of a certain receiver “receiver” and does not further structurally  limit the claimed “transmitter” that Nguyen et al  anticipated.

Note that the clause “wherein the duration of the received symbol interval increases when the delayed version of the current symbol is selected to drive the input of the driver circuit during the corresponding transmission symbol interval” , recited in the claim, is not given here any patentable weight over Nguyen et al because the clause merely states an application/result of a certain interval “received symbol interval” and does not further structurally  limit the claimed “transmitter” that Nguyen et al  anticipated.
-Regarding claim 5, as for claim 3, Nguyen et al  teaches the transmitter, structurally as claimed.
Note that the clause “wherein jitter in a clock signal recovered at the receiver is reduced when the delayed version of the current symbol is selected to drive the input of the driver circuit during the corresponding transmission symbol interval” , recited in the claim, is not given here any patentable weight over Nguyen et al because the clause merely states an application/result of a certain clock signal l “clock signal” and does not further structurally  limit the claimed “transmitter” that Nguyen et al  anticipated.
-Regarding claim 6, as for claim 1, Nguyen et al  teaches the transmitter, structurally as claimed, wherein Nguyen et al  teaches that the transmitter comprises a delay circuit (comprising the three D-gates) configured to generate delayed versions of three signals representative of the current symbol by delaying the three signals by a delay duration obtained/calculated/configured based upon a time/phase difference between the late clock and the nominal clock, (see [0077]).  In Nguyen et al, the delay circuit is structurally and 
-Regarding claim 7, as for claim 6, Nguyen et al  teaches the transmitter, structurally as claimed, wherein the delay duration is obtained/calculated/configured, as claimed, and as such capable to reduce a signal transition region in the receiver.
-Regarding claim 9, Nguyen et al  teaches that the sequence of symbols is transmitted over the three-wire bus in accordance with a topology/scheme (as shown in figure 13), which defines how the sequence symbols are transmitted over the three-wire bus, (said topology/scheme considered here equivalent with the limitation “C-PHY protocol”).
-Regarding claim 10, Nguyen et al  teaches a method, performed by  a transmitter (“apparatus”, [0077]),  for transmitting information over a three-wire bus (1325, 1305, 1345), the method (see figure 3) comprising: 
procedure (1301) of receiving a sequence of symbols to be transmitted over the three-wire bus in a plurality of transmission symbol intervals, each symbol comprising 3 parallel sub-symbols (D1, D2, D3); and 
when initiating transmission of a current symbol in the sequence of symbols during a corresponding transmission symbol interval (“bus cycles”, [0003]): 
procedure (1324, 1304, 1344) of transmitting the current symbol without delay during the corresponding transmission symbol interval when a combination of the current symbol with an immediately preceding symbol cause a pattern detector to indicate no pattern match, in a manner that for a combination of the current symbol with the immediately preceding symbol, 
procedure (comprising 3 D-gates (1323, 1003, 1343)) of delaying transmission of the current symbol within the corresponding transmission symbol interval when the combination of the current symbol with the immediately preceding symbol cause the pattern detector to indicate a pattern match, in a manner that for the combination of the current symbol with the immediately preceding symbol, the transmission of the current symbol is delayed, based upon a late clock (LATE CLOCK), when polarities of sub-symbols at a transition between the current symbol and an immediately preceding symbol of the combination cause the pattern detector to indicate a pattern match which is indicated when one sub-symbol (D2) makes a transition of a polarity opposite from the other sub-symbols (D1, D3), (see [0077-0079]).
-Regarding claim 11, Nguyen et al  teaches that signaling state of each wire of the three-wire bus is correspondingly defined by the polarity of respective sub-symbol (D1, D2 or D3) of the current symbol driving on the wire, (see figure 13).
Nguyen et al further teaches that the method comprises procedure of delaying transmission of the current symbol within the corresponding transmission symbol interval when signaling state of each wire of the three-wire bus defined by the current symbol is different from signaling state of a corresponding wire (being the each wire) defined by the 
-Regarding claim 12, as for claim 11, Nguyen et al  teaches the method, functionally as claimed.
Note that the clause “a duration of a received symbol interval in which the current symbol is received at a receiver is expected to be less than a duration of a transmission symbol interval in which the current symbol is transmitted when the immediately preceding symbol is followed in transmission by an undelayed version of the current symbol”,  recited in the claim, is not given here any patentable weight over Nguyen et al because the clause merely states an application/result of  a certain interval “received symbol interval” of a certain receiver “receiver” and do not further limit the process of the claimed method that Nguyen et al  anticipated.
-Regarding claim 13,  as for claim 12, Nguyen et al  teaches the method, functionally as claimed, wherein transmission of the current symbol within the corresponding transmission symbol interval is delayed, as claimed.
Note that the clause “wherein delaying transmission of the current symbol within the corresponding transmission symbol interval increases the duration of the received symbol interval”,  recited in the claim, is not given here any patentable weight over Nguyen et al because the clause merely states an application/result of  the delayed transmission of the 
Further, even assumed that the clause is taken into account, in Nguyen et al, the transmission of the current symbol within the corresponding transmission symbol interval is delayed, as claimed, and as such, capable to increase a duration of a received symbol interval at a remote receiver.
-Regarding claim 14 ,  as for claim 13, Nguyen et al  teaches the method, functionally as claimed, wherein transmission of the current symbol within the corresponding transmission symbol interval is delayed, as claimed.
Note that the clause “delaying transmission of the current symbol within the corresponding transmission symbol interval decreases jitter in a clock signal recovered at the receiver”,  recited in the claim, is not given here any patentable weight over Nguyen et al because the clause merely states an application/result of  the delayed transmission of the current symbol,  and do not further limit the process of the claimed method that Nguyen et al  anticipated.
Further, even assumed that the clause is taken into account, in Nguyen et al, the transmission of the current symbol within the corresponding transmission symbol interval is delayed, as claimed, and as such, capable to decrease jitter in a clock signal recovered at a receiver.
-Regarding claim 15, Nguyen et al  teaches delaying transmission of the current symbol within the corresponding transmission symbol interval comprises: delaying three signals (D1, D2, D3) representative of the current symbol by a delay duration 
In Nguyen et al, the delay circuit is structurally and functionally as claimed, and as such, capable to reduce a difference between a duration of a received symbol interval at a receiver and a duration of a transmission symbol interval corresponding to the current symbol.
-Regarding claim 16,  as for claim 15, Nguyen et al  teaches the method, functionally as claimed, wherein the delay duration is obtained/calculated/configured, as claimed, and as such, capable to reduce a signal transition region in the receiver.
-Regarding claim 18, Nguyen et al  teaches that the method comprises:  transmitting the sequence of symbols is over the three-wire bus in accordance with a topology/scheme (as shown in figure 13), which defines how the sequence symbols are transmitted over the three-wire bus, (said topology/scheme considered here equivalent with the limitation “C-PHY protocol”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al  in view of Lee et al (2015/0043693).
Regarding claim 19, Nguyen et al  teaches a method, performed by  a transmitter (“apparatus”, [0077]), the method  (see figure 13) comprising:
procedure (1301) of receiving a sequence of symbols to be transmitted over three-wire bus (1325, 1305, 1345) in a plurality of transmission symbol intervals, each symbol comprising 3 parallel sub-symbols (D1, D2, D3); and 
when initiating transmission of a current symbol in the sequence of symbols during a corresponding transmission symbol interval (“bus cycles”, [0003]): 
procedure (1324, 1304, 1344) of transmitting the current symbol without delay during the corresponding transmission symbol interval when a combination of the current symbol with an immediately preceding symbol cause a pattern detector to indicate no pattern match, in a manner that for a combination of the current symbol with the immediately preceding symbol, the current symbol without delay is transmitted, based upon a nominal clock (NOMINAL CLOCK), when polarities of sub-symbols at a transition between the current symbol and the immediately preceding symbol of the combination cause a pattern detector (comprising 3 detectors (1301)s respectively associated with the 3 sub-symbols) to indicate no pattern match, a pattern match being indicated when one sub-symbol (D2) makes a transition of a polarity the same as, or opposite from, the other sub-symbols (D1, D3); and 
procedure (comprising 3 D-gates (1323, 1003, 1343)) of delaying transmission of the current symbol within the corresponding transmission symbol interval when the combination of the current symbol with the immediately preceding symbol cause the pattern detector to indicate a pattern match, in a manner that for the combination of the current symbol with the immediately preceding symbol, the transmission of the current symbol is delayed, based upon a 
Nguyen et al  does not teach a processor-readable storage medium having one or more instructions which, when executed by at least one processor of a processing circuit in a receiver, cause the at least one processor to carry out the method, as claimed.
In analogous art, Lee et al  teaches that a method can be implemented with a processor “processor 1516”and a processor-readable storage medium “computer readable storage medium 1516” having one or more instructions ”software”  which, when executed by the processor, cause the processor to carry out the method.
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement, or alternatively implement, Nguyen et al, as taught by Lee et al, in such a way that the transmitter would be implemented with a processor-readable storage medium having one or more instructions which, when executed by at least one processor of a processing circuit in a receiver, cause the at least one processor to carry out the method, so that the transmitter  would enhanced with programmability in high speed fashion.
-Claim 20 is rejected with similar reasons for claim 11.
-Claim 21 is rejected with similar reasons for claim 12.
-Claim 22 is rejected with similar reasons for claim 13.
-Claim 23 is rejected with similar reasons for claims 15 and 16.

-Regarding claim 25, as applied to claims 19-24 set forth above and herein incorporated, Nguyen et al  in view of Lee et al  teaches a transmitting apparatus (“apparatus”, [0077] of Nguyen et al) comprising: 
means (comprising a processor and a processor-readable storage medium having one or more instructions (as taught by Lee et al ) for receiving, via (1301), a sequence of symbols to be transmitted over  three-wire bus (1325, 1305, 1345) in a plurality of transmission symbol intervals, each symbol comprising 3 parallel sub-symbols (D1, D2, D3) (see figure 13 of Nguyen et al); and 
means (comprising the processor and the processor-readable storage medium)  for transmitting, via (1324, 1304, 1344),  symbols over the three-wire bus (see figure 13 of Nguyen et al), 
the means for transmitting symbols being configured to transmit a current symbol in the sequence of symbols during a corresponding transmission symbol (“bus cycles”, [0003] of Nguyen et al) by: 
transmitting, via (1324, 1304, 1344),  the current symbol without delay during the corresponding transmission symbol interval when a combination of the current symbol with an immediately preceding symbol cause a pattern detector to indicate no pattern match, in a 
and delaying, via (1323, 1003, 1343)),  delaying transmission of the current symbol within the corresponding transmission symbol interval when the combination of the current symbol with the immediately preceding symbol cause the pattern detector to indicate a pattern match, in a manner that for the combination of the current symbol with the immediately preceding symbol, the transmission of the current symbol is delayed, based upon a late clock (LATE CLOCK), when polarities of sub-symbols at a transition between the current symbol and an immediately preceding symbol of the combination cause the pattern detector to indicate a pattern match which is indicated when one sub-symbol (D2) makes a transition of a polarity opposite from the other sub-symbols (D1, D3) (see figure 13, and  [0077-0079 of Nguyen et al).
-Regarding claim 26, Nguyen et al  in view of Lee et al  teaches that as results, signaling state of each wire of the three-wire bus is correspondingly defined by the polarity of respective sub-symbol (D1, D2 or D3) of the current symbol driving on the wire, (see figure 13 of Nguyen et al ).

-Regarding claim 27, as for claim 25, Nguyen et al  in view of Lee et al  teaches that the transmitting apparatus, structurally as claimed.
Note that the clause “a duration of a received symbol interval in which the current symbol is received at a receiver is expected to be less than a duration of a transmission symbol interval in which the current symbol is transmitted when the immediately preceding symbol is followed in transmission by an undelayed version of the current symbol”,  recited in the claim, is not given here any patentable weight over Nguyen et al in view of Lee et al   because the clause merely states an application/result of  a certain interval “received symbol interval” of a certain receiver “receiver” and do not further structurally  limit the transmitting apparatus that Nguyen et al  in view of Lee et al  anticipated.
-Regarding claim 28, as for claim 27, Nguyen et al  in view of Lee et al  teaches that the transmitting apparatus, structurally as claimed, wherein transmission of the current symbol within the corresponding transmission symbol interval is delayed, as claimed.

Further, even assumed that the clause is taken into account, in Nguyen et al in view of Lee et al, the transmission of the current symbol within the corresponding transmission symbol interval is delayed, as claimed, and as such, capable to increase a duration of a received symbol interval at a remote receiver.
-Regarding claim 29, Nguyen et al  in view Lee et al  teaches that the means for transmitting symbols is configurable to: delay transmission of the current symbol within the corresponding transmission symbol interval comprises: delaying three signals (D1, D2, D3) representative of the current symbol by a delay duration obtained/calculated/configured based upon a time/phase difference between the late clock and the nominal clock, as claimed (see figure 13 and [0077] of Nguyen et al), and as such, capable to reduce a difference between a duration of a received symbol interval at a receiver and a duration of a transmission symbol interval corresponding to the current symbol, wherein the delay duration is further configured to reduce a signal transition region in the receiver.
-Regarding claim 30, Nguyen et al in view of Lee et al teaches that the transmitting apparatus comprises:  transmitting the sequence of symbols is over the three-wire bus in accordance with a topology/scheme (as shown in figure 13 of Nguyen et al), which defines how .
Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

/PHUONG PHU/
Primary Examiner
Art Unit 2632